Gileillan, C. J.
The verdict in this case must be set aside. The property for converting which the action is brought belonged, not to plaintiff, but to her husband, against whom the writ of attachment levied by defendant Jacobs ran, unless he (the husband) sold it to the plaintiff. All that passed between them in relation to such sale amounted at most to an offer to sell, (which we may take to have been a continuing offer,) on condition that she pay a note which the husband seems to have given for part of the purchase price. She did not at the time accept the offer; nor did she subsequently pay the note, nor in any way discharge it, nor relieve the husband from liability upon it. That liability still continues. That she added her name to the note, even though she thereby became liable upon it, would not be doing what the offer required.
Order reversed.